Citation Nr: 1427784	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  09-46 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left leg disability, to include as secondary to a service-connected back disability.

2.  Entitlement to an evaluation in excess of 20 percent for a service-connected back disability for the period beginning February 22, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marzec, Megan



INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that it is unclear based on the Veteran's substantive appeal whether he appeals only the issue of entitlement to service connection for a left leg disability, or whether he also appeals the issue of entitlement to an evaluation in excess of 20 percent for a service-connected back disability.  Giving the Veteran the benefit of the doubt, the Board finds that both issues are properly on appeal.

If the Veteran does not wish to proceed on this issue, he should withdraw the claim in writing as soon as possible. 

The Board also notes that the RO did not issue a supplemental statement of the case (SSOC) regarding the issue of entitlement to an evaluation in excess of 20 percent for a service-connected back disability after the Veteran submitted additional evidence in October 2009.  The Veteran has not waived RO consideration of such evidence; however, the Board finds that whether the RO should issue an SSOC is moot as the issue is being remanded for further development.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   

It appears issue of entitlement to an effective date earlier than February 22, 2006, for the increased evaluation for a back disability may have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action (if needed).  38 C.F.R. § 19.9(b) (2013).  This issue is not before the Board at this time.  

The issue of entitlement to an evaluation in excess of 20 percent for a service-connected back disability for the period beginning February 22, 2006, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a left leg disability that is etiologically related to his service-connected back disability.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left leg disability have been met.  38 U.S.C.A. §§ 1110, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In an April 2007 statement the Veteran asserted that he has "constant lower back pain [] which spreads down to my leg."  He also noted that he has "tingling and numbness" in his leg.  In a March 2008 statement the Veteran clarified that he was referring to his left leg.  

A review of the evidence shows that as early as August 2006 the Veteran reported pain in his back that radiates down to his left knee.  The Veteran consistently reported symptoms of radiating pain in VA treatment records. 

In August 2006 the Veteran was afforded a VA examination.  The Veteran reported sharp and dull pain in the lower lumbar region that was intermittent in nature "with radiation down the left lower extremity to his foot."  After a physical examination, the examiner diagnosed lumbar degenerative disc disease without significant radiculopathy.  

In July 2008 the Veteran was afforded another VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran reported that his condition had worsened since his August 2006 examination and that he continued to have pain "going down left leg into buttock down into mid distal leg."  He described the radiating pain as "sharp, burning, needle to calf."  

After a physical examination, the examiner noted that there was no clinical evidence of left lumbosacral radiculopathy.  As there was no evidence of clinical lumbosacral radiculopathy, the examiner noted that "an opinion is not warranted."

The Board notes that it does not find the August 2006 or July 2008 examination and report to be highly probative.  The examiners provided thorough examinations and reviewed the Veteran's history.  However, the examiners did not acknowledge the Veteran's consistent reports of pain radiating down his left leg.  The Veteran consistently reported radiating pain in treatment records as early as 2006.  The examiners simply noted no objective evidence of radiculopathy without addressing the Veteran's contentions and reports of radiating pain.

The Board finds that the Veteran is competent to report symptoms such as pain radiating down his left leg, and the Board notes that the Veteran has consistently reported such symptoms, thus bolstering his credibility.  As the Veteran is already service-connected for a back disability, and he has consistently reported back pain that radiates down his left leg, the Board finds that service connection is warranted. 

Accordingly, with the resolution of reasonable doubt in the favor of the Veteran, the Board finds that the criteria for service connection for a left leg disability that is secondary to a service-connected back disability are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. §§ 3.102.

As the benefit sought on appeal is being granted, the Board finds that it is unnecessary to address the issue of whether the VA fulfilled its duties to provide notice and to assist the Veteran in the development of his claim.  The nature and extent of this disability is not before the Board at this time.

ORDER

Service connection for a left leg disability is granted.


REMAND

The Veteran was last afforded a VA examination to evaluate the severity of his service-connected back disability in July 2008.  With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran has asserted that his condition has worsened.  Accordingly, the Board finds that the Veteran should be afforded a new VA examination to determine the severity of the Veteran's back disability.

On remand, the RO should also obtain any outstanding VA treatment records, particularly as they pertain to the Veteran's service-connected back disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and any other records identified by the Veteran.

2.  Schedule the Veteran for a VA back examination.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  The Veteran's claims file should be provided for review by the examiner, and a notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.

3.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


